Citation Nr: 0701011	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-06 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease (PID).

2.  Entitlement to service connection for right ear disease, 
claimed as "popping."

3.  Entitlement to service connection for Keinbock's disease 
of the bilateral wrists.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1976 to April 1979.

Procedural history

This case comes to the Board on appeal of an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Denver, Colorado (the RO), which denied 
the veteran's claims of entitlement to service connection for 
PID, ear popping and Keinbock's disease of the bilateral 
wrists.  The veteran filed a notice of disagreement in 
regards to the October 2002 rating decision.  She requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in a November 2004 statement of the case (SOC).  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2005.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Denver RO in September 2005.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

In November 2006, the veteran submitted additional evidence 
directly to the Board along with a waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).

Clarification of issues on appeal

The Board notes that in rendering a decision on the veteran's 
PID claim, the Board intimates no opinion on any other 
gynecological problems demonstrated in the recent medical 
evidence of record, such as infertility and hyperheratosis.  
Any claim the veteran may wish to file for these disorders 
should be initiated with the RO.

Additionally, the veteran has indicated that she seeks 
service connection for a back disability.  See the September 
2005 hearing transcript, page 18; see also the veteran's 
submission of service medical records, received at the RO in 
April 2006, in which she marked certain records as "back-
new."  In an October 2006 statement received at the Board, 
the veteran indicated that she seeks service connection for a 
kidney condition, post traumatic stress disorder (PTSD), 
reflex sympathetic dystrophy type II and thoracic outlet 
syndrome.  These issues have not yet been addressed by the 
RO, and are referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].

Finally, the veteran indicated during her Travel Board 
hearing that her claim for ear disease is in relation to her 
right ear only.  See the September 2005 hearing transcript, 
page 16.  Accordingly, the Board will not discuss the 
veteran's left ear in the adjudication of that particular 
claim.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran currently has PID.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
perforated right tympanic membrane and her military service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed Keinbock's disease of the bilateral wrists and her 
military service.


CONCLUSIONS OF LAW

1.  PID was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Right ear disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  Keinbock's disease of the bilateral wrists was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA to ensure that 
the case has been properly developed by VA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA affects the claim process in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA must inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having reviewed the record, the Board concludes that 
the notice requirements of the VCAA have been satisfied with 
respect to the issues on appeal.  The Board observes that 
with respect to her service connection claims, the veteran 
was informed in a letter from the RO dated April 5, 2001 that 
she must provide evidence of a "relationship between your 
current disability and an injury, disease or event in 
service."

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in the above-referenced 
April 2001 letter from the RO, along with additional letters 
dated January 22, 2001 and December 22, 2004, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the December 2004 
letter that VA would assist her in obtaining "relevant 
Federal records, including service records, VA Medical Center 
records and records from other Federal agencies, such as 
Social Security Administration."  With respect to private 
medical records, the December 2004 letter informed the 
veteran VA would make reasonable efforts to obtain "relevant 
records not in the custody of a Federal department or agency, 
to include records from State or local governments, private 
medical care providers, current o former employers, and other 
non-Federal government sources."  

All three VCAA letters indicated that the veteran could 
complete VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
and the RO would request those records on her behalf.  The 
December 2004 letter stressed to the veteran: "If the 
evidence is in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
records declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It's your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  
Additionally, all three VCAA letters informed the veteran 
that a VA examination would be scheduled if necessary to 
adjudicate her claims.  

The Board notes that the December 2004 VCAA letter requested 
of the veteran: "If there is any other evidence or 
information that you think will support your claim[s], please 
let us know.  If you have any evidence in your possession 
that pertains to your claim[s], please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO. 

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of her claims, which was by rating decision in 
October 2002.  Generally, VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).

Crucially, the veteran was provided with VCAA notice through 
the December 2004 VCAA letter, and she was provided with the 
opportunity to submit evidence and argument in support of her 
claims and to respond to the VA notice.  Moreover, it is 
clear that the veteran, who has been ably represented by her 
service organization in this case, is fully aware of what is 
required of her and of VA.  Indeed, during and subsequent to 
her September 2005 Travel Board hearing she submitted 
additional evidence with a signed waiver of initial RO 
consideration.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider her claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

Finally, in a recent decision concerning the VCAA, the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  The veteran's 
claims of entitlement to service connection are being denied 
based on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disability.  As discussed, the veteran has received proper 
VCAA notice as to her obligations, and those of VA, with 
respect to those elements of her claim.  Elements (4) and (5) 
are rendered moot in view of the RO's denial of the veteran's 
claims for service connection.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned for 
the claims.   

In the aggregate, the record indicates that the veteran 
received appropriate notice pursuant to the VCAA.  Because 
there is no indication that there exists any evidence that 
could be obtained and would affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that VA 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the veteran has 
successfully obtained her service medical records, which have 
been recently forwarded for the Board's review and associated 
with the claims folder.  Additionally, the RO has obtained 
reports of VA and private medical treatment of the veteran, 
and this evidence will be discussed.   

The Board has considered whether a VA physical examination of 
the veteran and/or a medical nexus opinion should be 
obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  However, as will be explained, the veteran has 
presented no competent medical evidence as to the claimed PID 
or an in-service disease or injury to the right ear or 
bilateral wrists.  In the absence of competent medical 
evidence of an in-service injury/disease [for the right ear 
and bilateral wrist claims] and a current disability [for the 
PID claim], physical examination of the veteran is not 
necessary.  Referral for a medical nexus opinion is similarly 
unnecessary.  A medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In so concluding, the Board finds 
that the circumstances here presented differ from those found 
in Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence as to the claimed PID 
or an in-service disease or injury to the right ear or 
bilateral wrists.

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of the claim has been consistent with the 
provisions of the VCAA.  Accordingly, the Board finds that VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims, 
including her testimony before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2005.  
Accordingly, the Board may reach the merits of the claim.

1.  Entitlement to service connection for pelvic inflammatory 
disease (PID).

Relevant law and regulations
Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

With respect to Hickson element (1), current disability, 
there is no medical evidence that supports a conclusion that 
PID is currently present.  Though private treatment records 
dated in September 1981 demonstrate the presence of PID, more 
recent gynecological examinations conducted by VA in February 
2000 and May 2002 are negative for findings of PID.  There is 
no record or other competent medical evidence that supports 
the veteran's claim.  

The Board notes that even though a notation of "PID 
secondary to copper IUD in 1981" was made by the February 
2000 VA clinician, this does not constitute evidence of 
current disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [service connection may not be granted for a 
diagnosis of a disability by history].  The veteran has not 
provided evidence of any recurrence of PID in the 25 years 
since the notation of PID in September 1981 to satisfy the 
medical evidence requirement of a current disability.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

To the extent that the veteran believes that she currently 
has PID, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran's own statements offered in support of the 
veteran's PID claim are not competent medical evidence and do 
not serve to establish the existence of a current disability.  
To the extent that the veteran may experience pelvic pain, 
any such pain, in and of itself, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, supra [symptoms without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  

In the absence of any currently diagnosed PID, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the PID claim, and the claim 
may not be granted.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), consistent with the 
veteran's testimony, service medical records indicate she was 
implanted with an intrauterine device in October 1978, which 
she alleges to be the cause of her subsequent development of 
PID.  Accordingly, Hickson element (2) has been met for the 
PID claim.  

With respect to Hickson element (3), medical nexus, in the 
absence of current PID disability, it follows that medical 
nexus is necessarily lacking also.  In fact, there is of 
record no competent medical evidence supportive of this 
element.  



2.  Entitlement to service connection for a right ear 
disability.

3.  Entitlement to service connection for Keinbock's disease 
of the bilateral wrists.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Analysis

With respect to Hickson element (1), the record contains 
competent diagnoses of a perforated right tympanic membrane 
and Keinbock's disease of the bilateral wrists.  Accordingly, 
Hickson element (1) is satisfied for these claims.

Turning to element (2), in-service disease or injury, the 
veteran contends that her ear condition was a result of 
getting off a plane at McGuire Air Force Base and her wrist 
problems are a result of driving a truck in the service.  See 
the veteran's May 11, 2001 statement; see also the September 
2005 hearing transcript, pages 9, 17.  However, review of the 
veteran's service medical records does not reveal any right 
ear or bilateral wrist complaints over the course of her 
three years of active duty.  The veteran points to records in 
which she indicated that she was having trouble with her 
right finger and hand in July and August 1978; however, the 
records do not include any complaint as to her wrists.  
Indeed, an X-ray of the veteran's right hand in August 1978 
was normal, and she made no subsequent complaints concerning 
her right hand.  

Although the veteran marked "don't know" in her report of 
medical history when asked if she had any hearing loss, 
clinical examination of the veteran's ears and wrists during 
her separation examination in January 1979 was normal.  Based 
on this record, in the absence of any in-service finding 
specific to a right ear or wrist disorder, the Board finds 
that Hickson element (2) has not been satisfied for the right 
ear or wrist claims.  
With respect to Hickson element (3), medical nexus, in the 
absence of in-service incurrence or aggravation of a disease 
or injury of the right ear or wrists, it follows that r 
medical nexus, is necessarily lacking also.  In fact, there 
is of record no competent medical evidence in the veteran's 
favor.  With respect to the veteran's bilateral wrist claim, 
the veteran indicated to C.M.C., a private physician, in June 
2002 that her wrist problems began in 1997 when she fell out 
of a truck about 6 feet.  In any event, element (3) has not 
been met.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for PID, right ear disease and Keinbock's disease of the 
bilateral wrists, as Hickson element (3) has not been met as 
to all three claims, Hickson element (1) has not been met for 
the PID claim, and Hickson element (2) has not been met for 
the right ear and bilateral wrist claims.  The benefits 
sought on appeal are accordingly denied.  The veteran, of 
course, may apply with the RO at any time to reopen the 
claims with new and material evidence, especially evidence 
pertinent to the missing elements of the claims.  


ORDER

Entitlement to service connection for PID is denied.

Entitlement to service connection for right ear disease is 
denied.

Entitlement to service connection for Keinbock's disease of 
the bilateral wrists is denied.


____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


